Case 2:21-cv-04800-CCC-ESK Document 20 Filed 04/30/21 Page 1 of 2 PageID: 536


                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

         CHAMBERS OF                                              FRANK R. LAUTENBERG U.S. POST
      EDWARD S. KIEL                                              OFFICE & COURTHOUSE BUILDING
UNITED STATES MAGISTRATE JUDGE                                          2 FEDERAL SQUARE
                                                                         NEWARK, NJ 07102
                                                                            973-645-6121
                                                                    ESK_Orders@njd.uscourts.gov




            LETTER ORDER PURSUANT TO LOCAL CIVIL RULE 16.1


     RE: Rajpath USA LLC, et al., v. United States Citizenship and Immigration
Services
         Case No. 2:21–04800–CCC–ESK

Dear Counsel:

    A telephonic initial scheduling conference shall be held on June 1, 2021 at 1:30
p.m. The dial in number is 1-888-684-8852 and the access code is 310-0383#.

      Counsel are advised that the early disclosure requirements of Federal Rule of
Civil Procedure (“Rule”) 26 will be enforced. Therefore, counsel shall immediately
exchange the following information relating to the above-captioned matter without a
formal discovery request:

             - identities of individuals likely to have knowledge of discoverable facts;

             - documents and things in the possession of counsel or the parties;

             - identities of experts and their opinions;

             - insurance agreements in force; and

             - statement(s) of the basis for any damages claimed.

     At least 14 days prior to the conference, counsel shall meet and confer pursuant
to Rule 26(f) and file a Joint Discovery Plan at least three business days prior to the
conference.

      At the conference, the Court will address the scheduling of proposed motions.
No motions are to be filed without leave from the Court, except for motions in lieu of
Answer under Rule 12. If motions requiring prior leave have been filed, the movant
shall advise the Court, in writing, regarding the nature of the motion and its present
status.
Case 2:21-cv-04800-CCC-ESK Document 20 Filed 04/30/21 Page 2 of 2 PageID: 537



      At the conference, all parties not appearing pro se must be represented by
counsel who shall have full authority to bind their clients in all pretrial matters.
Counsel shall also be prepared to discuss the merits of the case and shall have
settlement authority. Clients or persons with authority over the matter shall be
available by telephone. See L.Civ.R.16.1(a).

      Counsel for plaintiff(s) shall notify any party who hereafter enters an appearance
of the conference and forward a copy of this Order to that party.

     Please advise the Court if this case has been settled or terminated.

     SO ORDERED this 30th day of April, 2021.



                                                /s/ Edward S. Kiel
                                               EDWARD S. KIEL
                                               UNITED STATES MAGISTRATE JUDGE




                                           2
